390 Mich. 387 (1973)
212 N.W.2d 14
ABRAMS
v.
SINON
No. 6 November Term 1973, Docket No. 54,548.
Supreme Court of Michigan.
Decided November 21, 1973.
Friedman & Cohen, for plaintiffs.
Rouse, Selby, Dickinson, Pike & Mourad (by Michael B. Haber), for defendant Elayne M. Sinon.
*388 PER CURIAM:
This case involves the interpretation and application of the Michigan civil liability act MCLA 257.401; MSA 9.2101.
We are satisfied that the opinion of Judge R.B. BURNS for the Court of Appeals, 44 Mich App 166; 205 NW2d 295 (1972), correctly and adequately treats of the law and governing principle. We hold that the immunity of the driver of the automobile under the Federal drivers act (75 Stat 539 [1961], 28 USCA 2679[b]) does not bar an action under the Michigan civil liability act against the owner of the automobile for injury occasioned by the negligent operation of the automobile.
Affirmed. Costs to appellees.
T.M. KAVANAGH, C.J., and T.E. BRENNAN, T.G. KAVANAGH, SWAINSON, WILLIAMS, LEVIN, and M.S. COLEMAN, JJ., concurred.